Case 18-11659-LSS   Doc 355   Filed 07/15/19   Page 1 of 4
                                Case 18-11659-LSS                   Doc 355     Filed 07/15/19          Page 2 of 4


                                                 OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                                                POST-CONFIRMATION QUARTERLY SUMMARY REPORT


Debtor's Name:             ACAR Creditors Trust               Bank:                  Signature Bank

Bankruptcy Number:         18-11659 & 18-11660                Account Number:        xxxxx2014

Date of Confirmation: 3/25/19 (Effective Date)                Account Type:          Operating

Reporting Period:          3/25/19 to 6/30/19

Beginning Cash Balance:                                                                                 $       -

All receipts received by the debtor:

             Cash Sales:                                                                         -
             Collection of Accounts Receivable:                                                  -
             Other Receipts                                                                      -
             Sale of Debtor's Assets:                                                            -
             Capital Infusion pursuant to the Plan:                                              -
             Transfers in                                                                    316,075
             Total of cash received:                                                         316,075

Total of cash available:                                                                                $   316,075

Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

             Disbursements made under the plan, excluding the administrative
               claims of claims of bankruptcy professionals:                                      -
             Disbursements made pursuant to the administrative claims of
               bankruptc bankruptcy professionals:                                                -
             All other disbursements made in the ordinary course:                                 870
             Return of funding to DIP lender                                                   58,000
             Transfers out
             Total Disbursements                                                                             58,870

Ending Cash Balance                                                                                     $   257,205
                             Case 18-11659-LSS               Doc 355          Filed 07/15/19      Page 3 of 4


                                       OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                                      POST-CONFIRMATION QUARTERLY SUMMARY REPORT


Debtor's Name:             ACAR Creditors Trust              Bank:                  Zion's Bank

Bankruptcy Number: 18-11659 & 18-11660                       Account Number:        xxxx6633

Date of Confirmation: 3/25/19 (Effective Date)               Account Type:          Operating

Reporting Period:          3/25/19 to 6/30/19

Beginning Cash Balance:                                                                                       $     -

All receipts received by the debtor:

            Cash Sales:                                                                                 -
            Collection of Accounts Receivable:                                                        1,030
            Other receipts                                                                              591
            Sale of Debtor's Assets:                                                                    -
            Capital Infusion pursuant to the Plan:                                                      -
            Transfers in                                                                              7,256
            Total of cash received:                                                                   8,877

Total of cash available:                                                                                      $   8,877

Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

            Disbursements made under the plan, excluding the administrative
              claims of bclaims of bankruptcy professionals:                               -
            Disbursements made pursuant to the administrative claims of
              bankruptc bankruptcy professionals:                                         -
            All other disbursements made in the ordinary course:                          774
            Return of funding to DIP Lender
            Transfers out                                                                8,075
            Total Disbursements                                                                   $   8,849

Ending Cash Balance                                                                               $     29
                                   Case 18-11659-LSS           Doc 355   Filed 07/15/19    Page 4 of 4



In re   :   ACAR Creditors Trust                                                                                  Case No.: 18-11659
                                                                                       Reporting Period: March 25, 2019- June 30, 2019
                                                                 BALANCE SHEET
                                                                   UNAUDITED




                                         AS OF June 30, 2019                         ACAR Creditors Trust


                                                                                                                           2.00
            ASSETS:
            CURRENT ASSETS
            Cash and Cash Equivalent                                     $                                              257,234

            Total Current Assets                                                                                        257,234
            TOTAL ASSETS                                                 $                                              257,234


            LIABILITIES AND OWNER EQUITY LIABILITIES
            Current Liabilities
            Accounts Payable                                                                                             16,797
            Chapter 11 Administrative Claims Payable                                                                  1,324,530
            Prepetition Liabilities subject to compromise                                                            34,101,379
            Total Liabilities                                                                                        35,442,706


            Equity
            Beneficiaries Equity                                                                                    (35,167,623)
            Retained deficit                                                                                            (17,849)
            Total Equity                                                                                            (35,185,472)
            TOTAL LIABILITIES AND EQUITY                                 $                                              257,234
